Citation Nr: 1603511	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of an oral injury.

2.  Entitlement to service connection for a left leg/knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law



ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from February 1986 to May 2004.  Although initially his period of service from May 1993 through May 2004 was characterized as dishonorable for VA compensation benefits purposes, such service has now been upgraded based on the corrected DD Form 214 issued on June 15, 2010 and is no longer considered a bar to VA benefits.  See February 2015 administrative decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 (residuals of an oral injury, left leg/knee, hypertension) and March 2011 (right elbow, sleep apnea) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the Board remanded these matters for additional development, to include adjudication of the clear and unmistakable error (CUE) claim regarding characterization of the Veteran's service and issuing a statement of the case for the matters of service connection for PTSD, sleep apnea, and a right elbow disability.  Subsequently, a March 2015 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective October 15, 2010.  Thus, the matter of service connection for PTSD is no longer before the Board.  

The Board acknowledges that in June 2015 the Veteran filed a notice of disagreement (NOD) with "all issues in the referenced decision [notification/decision letter date 5/8/15]."  One notification letter of 5/8/15 addressed the amount withheld for attorneys fees, and another letter of the same date advised the Veteran that service connection was granted for several teeth for dental treatment purposes (which is considered a full grant) and for PTSD, with an evaluation of 30 percent effective October 15, 2010.  The Board will not remand at this time for a statement of the case (SOC) because the record indicates that the NOD is very recent and thus the AOJ is still taking action on the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, a remand under Manlincon does not necessarily achieve any positive result for the appellant and risks complicating the appellate process at the RO.  The purpose of 38 C.F.R. § 19.9(c) is to let the Board formally alert the AOJ to work on appeals of which they appear to have lost track.  If VBA has not actually lost track of the appeal, 38 C.F.R. § 19.9(c) does not actually provide any benefit to the appellant.  As such, the Board will not accept jurisdiction this matter at this time, even for the limited purpose of issuing an SOC.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Veteran requested a Board hearing in his May 2010 substantive appeal and such hearing was scheduled for July 2013.  However, in July 2013 correspondence, the Veteran's attorney requested that the hearing be cancelled in light of the fact that the Veteran was filing a motion for revision of the determination that the Veteran's discharge was a bar to VA compensation benefits on the basis of CUE.  Subsequently, as noted above, the Veteran's character of service was upgraded and is no longer considered a bar to VA benefits.  The Veteran then submitted two statements (on VA Form 9's) in March 2015 indicating that he was requesting a Board videoconference hearing as to the issues of service connection on appeal.  Because the Board may not proceed with adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See      38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing regarding the matters of service connection for residuals of an oral injury, a left leg/knee disability, hypertension, a right elbow disability, and sleep apnea.  He and his attorney should be notified of the hearing date, location, and time.  These matters should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




